DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 7 objected to because of the following informalities:
Claim 1 recites the limitation “a housing an opening” which is improper grammar which is believed to be due to a missing word. For the purposes of examination the limitation is interpreted as “a housing with an opening”.
Claim 4 should be corrected for greater clarity. For the purpose of examination it is interpreted that “there are two guide grooves and locating blocks respectively”.
Claim 7 reading “disposed between a bottom sided of said neck” should read “disposed between a bottom side[[d]] of said neck” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 3 recites the limitation "the periphery of said neck" in line 27.  There is insufficient antecedent basis for this limitation in the claim. “The” should be replaced with “a” for proper antecedent basis.
Claim 5 recites the limitation "the free end of the associating" in line 7.  There is insufficient antecedent basis for this limitation in the claim. “The” should be replaced with “a” for proper antecedent basis.
The term "gradually" in claim 5 is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not possible to determine the rate at which the slope would have to extend in order to necessarily qualify as “gradually”. Therefore the scope of the claim cannot be determined. For the purpose of examination it is interpreted that the slope extends upwardly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2018/0103507).
Regarding claim 1, Davis (US 2018/0103507) teaches an electric plug type fragrance liquid heating and diffusing device (Title), comprising: a housing (Figs. 1-9 unless otherwise referred to, dispenser 50) including an opening, a first hole and a second hole, said opening being located on one lateral side of said housing (aperture 86), said second hole being located on an opposite lateral side of said housing (aperture 120), said first hole being perpendicularly disposed between said opening and said second hole (hole in which plug assembly 88 is inserted, best seen in fig. 2); a heater mounted inside said housing (heater arrangement 200); an electric plug mounted in said first hole of said housing and electrically connected with said heater (plug assembly 88; Paragraphs [0037]); and a bottle holder mounted in said second hole (Support 100), said bottle holder comprising a plug hole defined therein (aperture 128 formed vertically through cylindrical member 122) and at least one guide groove respectively recessed from the periphery of said plug hole (Fig. 3 grooves between tabs 132).
Regarding claim 8, Davis further teaches a bracket (Fig. 8 bracket 208), said bracket comprising a plurality of bracket components respectively extended from two opposite sides thereof (at least two members branch off from the wall forming the bracket 2085), the said bracket components at one side of said bracket being fastened to said bottle holder, the said bracket components at the opposite side of said bracket being fastened to said heater (Fig. 2, 6, and 8 show this).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2018/0103507) in view of Jaworski (US 2014/0037273).
Regarding claim 2, Davis appears to be silent with regards to a locating flange.
Jaworski (US 2014/0037273) teaches an aroma device with a bottle holder with a locating flange (Fig. 4 lower section 130) upwardly extended from a border of a plug hole (Fig. 5a aperture 128) and the border of guide grooves (channels 136 and 138) that engage with an adjustment mechanism for a bottle 
Regarding claim 3, Davis further teaches an aroma bottle (Fig. 7-8 refill 52), said aroma bottle comprising a bottle body (container 54), a carrier (wick 60), a neck (neck 70), a bottle opening (opening 72), and an aroma liquid (Paragraph [0027]), said aroma liquid being filled in said bottle body, said neck being upwardly extended from an upper side of said bottle body (evident from fig. 7), said bottle opening being formed in a top side of said neck (fig. 7), said carrier having one side thereof mounted in said bottle opening and disposed in contact with said aroma liquid and an opposite side thereof extended out of said bottle opening (Best seen from fig. 2). Davis appears silent with regards to a locating block extending from a periphery of a neck.
Jaworski further teaches the bottle component comprises two locating blocks 170 (Fig. 4) extending from a neck (cylinder 162). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Davis to include Locating blocks extending from a periphery of a neck of said bottle component to arrive at the claimed invention. One would have been motivated to do so in order to adjustably retain said bottle to arrive at an improved device.
Regarding claim 4, Jaworski further teaches the number of said at least one guide groove and the number of said at least one locating block are both 2 (Fig. 4 shows first and second rigid projections 
Regarding claim 5, Jaworski further teaches each said locating block has a slope formed on a top side thereof, said slope extending gradually upwardly from the free end of the associating said locating block toward said neck (Best seen in fig. 4 the width increases from the free end towards the neck).
Regarding claim 6, Jaworski further teaches each said locating flange has an upper edge with a width less than the length of each said locating block (the width radially of the locating flange wall 130 is less than that of the length of the locating blocks 170).
Regarding claim 7, Davis further teaches a seat cushion (The annular ring extending outwardly from the neck 70 to form aperture 72 and surrounding wick 60 best seen in figure 8), said seat cushion having a third hole formed in the center thereof and coupled to said neck beneath said at least one locating block (evident from figure 8), said seat cushion being disposed between a bottom side of said neck and said bottle holder when said aroma bottle is mounted in said plug hole (the ring is positioned between a side of the neck that could be denoted as the bottom and the bottle holder 100, evident from figure 8).
Regarding claim 9, Davis further teaches said heater further comprises a heat collection structure (Fig. 8 conducting member 214 with cylindrical body 216) selectively formed of a hole in a middle part of said heater (Fig. 8 heater arrangement 200 with conducting member 214 have holes); said carrier has at least a part thereof surrounded by said heat collection structure (Fig. 2 shows this).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2018/0103507) in view of Sevy (US 2010/0084484).

Sevy (US 2010/0084484) teaches an annular flange (flange interacting with collar 102 best seen in fig. 9) extended from the border of said opening to a predetermined height, and a guide cup made in the form of a tube and fastened to the periphery of said annular flange (Distributor 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Davis such that there is an annular flange fastened to a guide cup made in the form of a tube as taught by Sevy to arrive at the claimed invention. One would have been motivated to do so in order to better direct the output of the aroma device to arrive at an improved device. All of the claimed features exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.H./              Examiner, Art Unit 1799                             

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796